DETAILED ACTION
Response to Amendment
This office action is responsive to the amendment filed on 11/29/2021.  Claims 1-20 are pending and have been examined.  Claims 1, 10-11 and 19-20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “PROGRAM COUNTER (PC)-RELATIVE LOAD AND STORE ADDRESSING FOR FUSED INSTRUCTIONS”

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	
5.	In regards to claim 11, the limitation stating “wherein the issue unit is configured to swap the prefix instruction and the suffix instruction to form a swapped instruction” fails to comply with the written description requirement because the original disclosure does not properly describe the issue unit swapping the prefix and suffix instruction to form a swapped instruction in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
Specifically, while paragraphs [0045, 0048 and 0055-0056] of the original disclosure appear to teach an instruction fetch unit swapping the prefix and suffix instructions to formed a swapped instruction, the original disclosure does not provide support for the issue unit swapping the prefix and suffix instructions.  Rather, paragraphs [0045, 0048 and 0055-0056] disclose the instruction fetch unit (element 310) swaps the prefix and suffix instructions and then the swapped instructions are sent to the issue unit.  Therefore, the specification does not provide support for the issue unit being configured to swap instructions.  The examiner suggests the applicant amend the limitation using adequate support from the specification.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 9-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind, PGPUB No. 2013/0086363, Genden, PGPUB No. 2019/0042239 and further in view of Ramagopal, USPAT No. 6,473,832.

	In regards to claim 10, Gschwind teaches “A system” (see Fig. 1 and [0115]:  wherein a system (element 100) is disclosed) “comprising: a processor with circuit and logic configured to process instructions” ([0115 and 0117]:  wherein a processor (element 200) includes circuits and logic to process instructions (See Fig. 2 for further clarity)) “the processor comprising: an instruction fetch unit configured to fetch instructions based on reading a program counter” ([0117]:   wherein fetch unit (element 208) fetches instructions for execution based on reading a program counter.   Wherein a program counter is used to keep track of a program sequence and is used as an address to fetch the next instruction which should be executed in the program sequence, therefore instructions are fetched for execution based on reading the program counter (see [0169-00170] for explicit recitation of program counter)) “an issue unit having a dispatch unit and an issue queue, the issue queue configured to hold a plurality of instruction entries and further configured to issue instructions according to the instruction entries for execution” ([0117-0123]:  wherein an issue unit (combination of elements 212, 215 and 222) includes a dispatch unit (element 212) and issue queue (element 222).  The issue queue is configured to hold a plurality of instruction entries and further configured to issue instructions according to the instruction entries for execution)(see Fig. 2 for further clarity)) “an execution unit” ([0111 and Fig. 2]:  wherein an execution unit (element 230) is disclosed) “and a load store unit configured to execute load and store instructions”([0111]:  wherein a load store unit is configured to execute load and store instructions) “the processor configured to detect that two consecutive instructions fetched using a program counter, include a prefix instruction and a suffix instruction” ([02227-0228, 0230 and 0235]:  wherein the processor detects two consecutive instructions at decode time that include a prefix instruction and a next sequential instruction (suffix instruction).  Wherein processor instructions are fetched using a program counter to retrieve the next instruction to execute and therefore the two consecutive instructions (prefix and next sequential instruction) would be fetched using a program counter (see [0240-0241 and 0269-0273] for further clarity)) “and fuse the two consecutive instructions as a single fused instruction” ([0228, 0235, 0240-0241 and 0269-0273]:  wherein a prefix and next-sequential instruction (two consecutive instructions( are fused into a single fused instruction (see [0247-0248]:  for further clarity on fused internal operations)) “the processor further configured to send a current instruction address of the single fused instruction to the execution unit” ([0240-0241 and 0269-0273]:  wherein the single fused instruction is a PC-relative addressing instruction which uses a current instruction address.  In particular, the prefix instruction adds the current instruction address to an immediate field, when the prefix portion is executed. Therefore the current instruction address of the single fused instruction must be sent to an execution unit in order to perform the add operation) “the processor further configured to send the suffix instruction and the prefix instruction to the issue unit of the processor to write into the issue queue” ([0115, 0228, 0240-0241 and 0269-0273]:  wherein the processor fuses the two consecutive instructions (prefix and next sequential instruction)  and then would send the fused instruction further down the pipeline to the issue unit (combination of elements 212, 215 and 222) of the processor and write the fused instruction to the issue queue (element 222).  The consecutive instructions are fused and therefore sending the fused instruction to an issue unit would include sending the suffix and prefix instruction to the issue unit and issue queue (See Fig. 2 for further clarity)) “the issue queue configured to issue from the issue queue the suffix instruction and a field of the prefix instruction” ([0115, 0228, 0240-0241 and 0269-0273]:  wherein issue queue (element 222) would issue the fused instruction for execution once it was ready to be executed, based on issuing rules.  The fused instruction “lwz-iop” performs the operation equivalent to the pair of fused addpcis and lwz instructions.  Therefore, the fields of these instructions must be issued for execution.  Wherein the immediate of the addpcis is added to a current instruction address and therefore the immediate field would be issued to an execution unit) “wherein an opcode of the suffix instruction is issued to the load store unit” ([0111, 0240-0241, 0246 and 0269-0273]:  wherein the “lwz” opcode of the next sequential instruction (suffix instruction) is issued to a load store unit because the instruction performs a load to a register and therefore is a memory operation which would be executed by a load store unit) “and a field of the suffix instruction and the field of the prefix instruction are issued to an execution unit” ([0111, 0240-0241, 0246 and 0269-0273]:  wherein in order to execute the “lwz-iop” which is equivalent to the pair of fused addpcis and lwz instructions, the fields of these instructions must be issued for execution to an execution unit in order to perform calculations performed by the instruction.  The fields would include an immediate from the addpcis instruction and an immediate from the lwz instruction.) “at least one operand of the operands formed based on the current instruction address held by the execution unit” ([0240-0241 and 0269-0273]:  wherein at least one of the operands formed based on adding an immediate of the addpcis to the current instruction address sent to the execution unit in order to perform the addpcis portion of the fused operation)“and the load store unit configured to execute the suffix instruction using the operands.” ([0111, 240-0241, 0246 and 0269-0273]:  wherein a load store unit would execute the lwz instruction of the fused lwz-iop instruction using the operands required to perform the load instruction)
	Gschwind does not teach “the processor further configured to send the suffix instruction and the prefix instruction to the issue unit of the processor to write into the issue queue as a full entry in the issue queue to be issued together”,  “the issue queue configured to issue from the full entry of the issue queue”, “and a field of the suffix instruction and the field of the prefix instruction are issued to the execution unit”, “the execution unit configured to form operands of the suffix instruction”, nor “the execution unit further configured to send the operands to the load store unit”. While, Gschwind discusses a processor that fuses prefix and suffix instructions into fused instructions, and includes an issue queue to store instructions before execution, Gschwind includes no discussion of storing fused instructions in a full entry of an issue queue so fused instructions can be issued together.
	Genden discusses a processor which sends fused instructions to an issue queue, in order to write the fused instructions into a full entry of the issue queue to be issued together ([0021, 0024 and 0033]:  wherein a processor (element 156) stores fused instructions in a full entry of an issue queue (element 206), so that the fused instruction can be issued together in a single cycle) the issue queue configured to issue from the full entry of the issue queue ([0033-0035]:  wherein the issue queue is configured to issue the fused instruction from the full entry of the issue queue).  The combination would have a processor like Gschwind that issues and executes fused instructions, to include an issue queue that stores fused instructions in a full entry of the issue queue and issue the fused instructions together as taught in Genden.  One of ordinary skill in the art would be motivated to include a double issue queue for storing fused instructions in a full entry for the benefit of increasing computing system efficiency. (Genden [0053])
	It would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to modify the processor of Gschwind to include an issue queue capable of storing fused instructions in a single-issue queue entry, in order to issue fused instruction in a single cycle as taught in Genden.  It would have been obvious to one of ordinary skill in the art because issuing a fused instruction in a single cycle improves processor efficiency by reducing a number of cycles to issue fused instructions (See Genden [0033 and 0053]).  It would have further been obvious to one of ordinary skill in the art because it be the simple substitution of one known element (using a double issue queue that can store a fused instruction in a single entry) for another (generic issue queue that stores fused instructions in one or more entries) (MPEP 2143, Example B).
	The overall combination of Gschwind and Genden does not explicitly teach “the execution unit configured to form operands of the suffix instruction”, nor “the execution unit further configured to send the operands to the load store unit”. While, Gschwind discusses a processor that fuses prefix and suffix instructions into fused instructions, issuing and executing the fused instructions including operands based on fields of the prefix and suffix instructions, however Gschwind includes no explicit discussion of using an execution unit to form operands of the fused instructions, nor sending the operands to the load store unit which performs the load operation of the fused instruction.
	Ramagopal discusses an execution unit which forms operands of memory operations and sends the operands to a load/store unit in order to use the operand to data from an address in memory (See Fig. 2, Column 7, lines 1-11 and Column 11, lines 40-65:  wherein an execution unit (element 24A) forms operands of memory operations such as load operations, in order to determine an address in which to load data from in memory) The combination would have a processor like Gschwind, that executes a fused instruction (“lwz-iop”) (which adds a current instruction address to an immediate value, and then further adds that result to an immediate of a suffix instruction in order to use a final result as an address to perform a load operation), using an execution unit to form operands used for the fused instruction and send an operand needed to perform a load operation to a load store unit as taught in Ramagopal. 
	It would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to modify the processor of Gschwind that executes fused instructions to use an execution unit to form operands for the fused instruction including a load operation, and send the necessary operands to perform the load operation to a load store unit as taught in Ramagopal.  It would have been obvious to one of ordinary skill in the art because using an execution unit to calculate operand addresses needed for instruction execution can be used for the benefit of reducing a number of CPU cycles required to execute instructions because a separate execution unit would be used to generate addresses (i.e. using a separate unit for instructions which require address generation, which can run in parallel with other execution units executing other instructions can provide processing performance benefits (see Fig. 1 and Column 1, lines 11-25 for discussion of superscalar techniques which would implement the parallel processing).

	Claim 1 is similarly rejected on the same basis as claim 10 above, as claim 1 is the method claim corresponding to the system of claim 10.

	In regards to claim 2, the overall combination of Gschwind, Genden and Ramagopal “The method of claim 1” (see rejection of claim 1 above) “further comprising: auto-finishing, by a dispatch unit of the issue unit at dispatch time, the prefix instruction without executing the prefix instruction” (Gschwind [0109-0111, 0228, 0240-0241 and 0269-0273]:  wherein a dispatch unit (element 212) would dispatch the fused instruction for execution, wherein the fused instruction includes the prefix instruction. The prefix instruction can be considered auto-finished at dispatch time because the prefix instruction is not executed because it is a part of the fused instruction, and not conservatively executed as an instruction in its own right (i.e. the fused instruction is executed not the prefix instruction)) “and writing, by a dispatch unit of the issue unit at the dispatch time, the suffix instruction and the prefix instruction as the full entry of the issue queue.” (Genden [0021 and 0030]:  wherein at dispatch time a dispatcher writes a fused instruction as the full entry of the issue queue.  Wherein the fused instruction, including the suffix and prefix instructions, is stored to the full entry. (Note: the combination of Gschwind teaches the fused instruction including a prefix and suffix and therefore the overall combination of references teaches the limitation above))

	In regards to claim 11, the overall combination of Gschwind, Genden and Ramagopal thus far teaches “The system of claim 10” (see rejection of claim 10 above) “the dispatch unit is configured to auto-finish at dispatch time, the prefix instruction without executing the prefix instruction” (Gschwind [0109-0111, 0228, 0240-0241 and 0269-0273]:  wherein a dispatch unit (element 212) would dispatch the fused instruction for execution, wherein the fused instruction includes the prefix instruction. The prefix instruction can be considered auto-finished at dispatch time because the prefix instruction is not executed because it is a part of the fused instruction, and not conservatively executed as an instruction in its own right (i.e. the fused instruction is executed not the prefix instruction))
	The overall combination of Gschwind, Genden and Ramapogal thus far does not teach “wherein the issue unit is configured to swap the prefix instruction and the suffix instruction to form a swapped instruction” nor “and further configured to write at the dispatch time the swapped instruction as the full entry of the issue queue.”
	Genden teaches “wherein the issue unit is configured to swap the prefix instruction and the suffix instruction to form a swapped instruction” (Genden [0021 and 0030]:  wherein an issue unit (200) swaps two instructions to form a fused instruction (note:  swapped broadly is interpreted to mean substituted for another)) “and further configured to write at the dispatch time the swapped instruction as the full entry of the issue queue.” (Genden [0021 and 0030]:  wherein at dispatch time a dispatcher writes a swapped fused instruction as the full entry of the issue queue.  Wherein the fused instruction is swapped (which is broadly interpreted to means substituted for another) for two individual instructions, and therefore a swapped fused instruction is stored to the full entry. (Note: the combination of Gschwind teaches the fused instruction including a prefix and suffix and therefore the overall combination of references teaches the limitation above))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention because it would have been modifying the issue unit of Gschwind to swap instructions as the issue unit taught in Genden.  It would have been obvious to one of ordinary skill in the art because one would see that Gschwind paragraph [0228] discloses performing a swapping (i.e. substitution of a fused instruction for a prefix and suffix instruction) at a decode time, and see that Genden performs such a swapping at issue time using an issue unit.  Therefore, it would have been obvious to one of ordinary skill in the art because it be the simple substitution of one known element (swapping instructions using an issue unit) for another (swapping instructions using a decode unit) to yield predictable results (swapping instructions using an issue unit). (MPEP 2143, Example B)

	In regards to claim 12, the overall combination of Gschwind, Genden and Ramagopal thus far teaches “The system of claim 10” (see rejection of claim 10 above).
	The overall combination of Gschwind, Genden and Ramagopal thus far does not teach “wherein the execution unit includes a vector scalar unit.”  Gschwind does teach an execution unit (See Fig. 2), however Gschwind does not teach an execution unit including a vector scalar unit. 
	However, Genden teaches a vector scalar unit ([0018]:  wherein an execution unit comprises a vector scalar unit)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the execution unit of Gschwind to include a vector scalar unit as the execution unit of Genden.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (an execution unit including a vector scalar unit) for another (a generic execution unit) for the benefit of added flexibility and improved processing by being able to execute vector operations (i.e. parallel operation which would improve processor efficiency) (MPEP 2143, Example B).

	Claim 3 is similarly rejected on the same basis as claim 12 above, as claim 3 is the method claim corresponding to the system of claim 12.

	In regards to claim 13, the overall combination of Gschwind, Genden and Ramagopal teaches “The system of claim 10” (see rejection of claim 10 above) “wherein the two consecutive instructions include program counter-relative instructions.” (Gschwind [0230, 0235, 0240-0241 and 0269-0273]:  wherein the fused addpcis and lwz instructions (lwz-iop r5, pc, 0x12345678<r4>) (two consecutive instructions, wherein the lwz is the next sequential instruction after the addpcis instruction) include program counter-relative instructions as they use the current instruction address (PC address) to calculate an operand value)

	Claim 4 is similarly rejected on the same basis as claim 13 above, as claim 4 is the method claim corresponding to the system of claim 13.

	In regards to claim 14, the overall combination of Gschwind, Genden and Ramagopal teaches “The system of claim 10” (see rejection of claim 10 above) “wherein the execution unit is further configured to form another operand of the operands of the suffix instruction based on the field of the suffix instruction and the field of the prefix instruction.” (Gschwind [0269-0273]:  wherein the fused addpcis and lwz instructions (lwz-iop r5, pc, 0x12345678<r4>) for another operand based on immediate value (0x5678) of lwz instruction and r4 field of addpcis instruction (Note:  combination in claim 10 has taught execution forming operands and therefore the overall combination of references teaches the above limitation)


	Claim 5 is similarly rejected on the same basis as claim 14 above, as claim 5 is the method claim corresponding to the system of claim 14.

	In regards to claim 15, the overall combination of Gschwind, Genden and Ramagopal teaches “The system of claim 10” (see rejection of claim 10 above) “wherein the execution unit is further configured to form another operand of the operands of the suffix instruction based on accessing a register file.” (Gschwind [0111, 0257 and 0269-0273]:  wherein the fused addpcis and lwz instructions (lwz-iop r5, pc, 0x12345678<r4>) for another operand based on accessing an a register file (i.e. accessing register “R4”)(Note:  combination in claim 10 has taught execution forming operands and therefore the overall combination of references teaches the above limitation)


	Claim 6 is similarly rejected on the same basis as claim 15 above, as claim 6 is the method claim corresponding to the system of claim 15.

	In regards to claim 9, the overall combination of Gschwind, Genden and Ramagopal teaches “The method of claim 1” (see rejection of claim 1 above) “wherein sending the suffix instruction and the prefix instruction to an issue unit over a lane includes sending, by an instruction fetch unit of the processor, the suffix instruction and the prefix instruction” (Gschwind [0109, 0228 and Fig. 2]:  wherein an instruction fetch unit (element 208) sends a fused instruction (including a suffix instruction and prefix instruction) to an issue unit (combination of elements 212, 215 and 222) over a bus (lane)|Genden [0021 and Fig.2]:  wherein the processor sends fused instructions to an issue queue over a lane (bus))
	The overall combination of Gschwind, Genden and Ramagopal does not explicitly teach “sending the suffix instruction and the prefix instruction over multiple lanes wherein the suffix instruction is sent on an even lane and the prefix instruction is sent on an odd lane.”  However, the combination of Gschwind and Genden teaches sending a fused instruction, including a prefix and suffix instruction, over a bus (lane) to a double issue queue; wherein each of the prefix and suffix instructions are stored in a respective half of the double issue queue.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the issuing of the fused instruction (including the prefix and suffix instruction) of the combination of Gschwind and Genden to be issued over two lanes (even and odd lanes), opposed to one lane.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (issuing prefix and suffix instructions of a fused instruction using two buses (even and odd lanes)) for another (issuing prefix and suffix instructions of a fused instruction using one bus (lane)) for the benefit increasing processor performance by allowing each instruction to be written to a respective half of the double queue entry in parallel (MPEP 2143, Example B).  Furthermore, it would have been obvious because it would have been a mere duplication of parts (duplicating a number of buses used to write instructions to an issue queue) (See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). (Note: even and odd lanes are interpreted to be labels for the buses therefore the two buses disclosed in the combination above disclose an even and odd lane)

	In regards to claim 18, the overall combination of Gschwind, Genden and Ramagopal teaches “The system of claim 10” (see rejection of claim 10 above) wherein the processor is configured to send the suffix instruction and the prefix instruction to the issue unit over a lane” (Gschwind [0109, 0228 and Fig. 2]:  wherein the processor sends a fused instruction (including a suffix instruction and prefix instruction) to the issue unit (combination of elements 212, 215 and 222) over a bus (lane)|Genden [0021 and Fig.2]:  wherein the processor sends fused instructions to an issue queue over a lane (bus))
	The overall combination of Gschwind, Genden and Ramagopal does not explicitly teach “sending the suffix instruction and the prefix instruction over multiple lanes wherein the suffix instruction is sent on an even lane and the prefix instruction is sent on an odd lane.”  However, the combination of Gschwind and Genden teaches sending a fused instruction, including a prefix and suffix instruction, over a bus (lane) to a double issue queue; wherein each of the prefix and suffix instructions are stored in a respective half of the double issue queue.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the issuing of the fused instruction (including the prefix and suffix instruction) of the combination of  Gschwind and Genden to be issued over two lanes, opposed to one lane.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (issuing prefix and suffix instructions of a fused instruction using two buses (lanes)) for another (issuing prefix and suffix instructions of a fused instruction using one bus (lane)) for the benefit increasing processor performance by allowing each instruction to be written to a respective half of the double queue entry in parallel (MPEP 2143, Example B).  Furthermore, it would have been obvious because it would have been a mere duplication of parts (duplicating a number of buses used to write instructions to an issue queue) (See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). (Note: even and odd lanes are interpreted to be labels for the buses therefore the two buses disclosed in the combination above disclose an even and odd lane)

	In regards to claim 19, Gschwind teaches “A processor” (See Fig. 2:  element 200) “comprising: an instruction fetch unit having circuitry and logic” (See Fig. 2:  fetch and decode unit (element 208)) “the instruction fetch unit configured to detect that two consecutive instructions fetched using a program counter, include a prefix instruction and a suffix instruction” ([0117, 0227-0228, 0230 and 0235]:   wherein fetch and decode unit (element 208) fetches instructions for execution based on reading a program counter.   Wherein a program counter is used to keep track of a program sequence and is used as an address to fetch the next instruction that should be executed in the program sequence, therefore instructions are fetched for execution based on reading the program counter.   Wherein the processor detects two consecutive instructions at decode time (i.e. using the fetch/decode unit (element 208)) that include a prefix instruction and a next sequential instruction (suffix instruction).  Wherein processor instructions are fetched using a program counter to retrieve the next instruction to execute and therefore the two consecutive instructions (prefix and next sequential instruction) would be fetched using a program counter (see [0169-00170] for explicit recitation of program counter)) “the instruction fetch unit further configured to fuse the two consecutive instructions as a single fused instruction” ([0117, 0228, 0240-0241 and 0269-0273]:  wherein the fetch/decode unit (element 208) fuses a prefix and next-sequential instruction (two consecutive instructions) as a single fused instruction (see [0247-0248]:  for further clarity on fused internal operations)) “an issue unit having circuitry and logic, the issue unit configured to receive the single fused instruction having the suffix instruction and the prefix instruction and to write the single fused instruction into an issue queue” ([0115, 0228, 0240-0241 and 0269-0273]:  wherein the processor fuses the two consecutive instructions (prefix and next sequential instruction)  and then would send the fused instruction further down the pipeline to the issue unit (combination of elements 212 and 215) of the processor and the issue unit would write the fused instruction to the issue queue (element 222).  The consecutive instructions are fused and therefore sending the fused instruction to an issue unit would include sending the suffix and prefix instructions to the issue unit and issue queue (See Fig. 2 for further clarity)) “the issue unit further having a dispatch unit configured to auto-finish the prefix instruction of the single fused instruction” ([0109-0111, 0228, 0240-0241 and 0269-0273]:  wherein a dispatch unit (element 212) of the issue unit would dispatch the fused instruction for execution, wherein the fused instruction includes the prefix instruction. The prefix instruction can be considered auto-finished at dispatch time because the prefix instruction is not executed because it is a part of the fused instruction, and not conservatively executed as an instruction in its own right (i.e. the fused instruction is executed not the prefix instruction)) “the issue queue configured to issue from the issue queue the suffix instruction and a field of the prefix instruction”  ([0115, 0228, 0240-0241 and 0269-0273]:  wherein issue queue (element 222) would issue the fused instruction for execution once it was ready to be executed, based on issuing rules.  The fused instruction “lwz-iop” performs the operation equivalent to the pair of fused addpcis and lwz instructions.  Therefore, the fields of these instructions must be issued for execution.  Wherein the immediate of the addpcis is added to a current instruction address and therefore the immediate field would be issued to an execution unit) “at least one operand of the operands formed based on the current instruction address held by the execution unit” ([0240-0241 and 0269-0273]:  wherein at least one of the operands formed based on adding an immediate of the addpcis to the current instruction address sent to the execution unit in order to perform the addpcis portion of the fused operation) “a load store unit having circuitry and logic, the load store unit configured to execute the suffix instruction issued by the issue queue using the” ([0111, 240-0241, 0246 and 0269-0273]:  wherein a load store unit would execute the lwz instruction of the fused lwz-iop instruction using the operands required to perform the load instruction)
	Gschwind does not teach “the issue unit configured to write the single fused instruction into an issue queue as a full entry in the issue queue”, “the issue queue configured to issue from the full entry of the issue queue”, “a vector scalar unit having circuitry and logic, the vector scalar unit configured to form operands of the suffix instruction operands formed by the vector scalar unit.” While, Gschwind discusses a processor that fuses prefix and suffix instructions into fused instructions, and includes an issue queue to store instructions before execution, Gschwind includes no discussion of storing fused instructions in a full entry of an issue queue so fused instructions can be issued together.
	Genden discusses a dispatcher configured to write fused instructions into a full entry of an issue queue to be issued together ([0021, 0024 and 0033]:  wherein a processor (element 156) stores fused instructions in a full entry of an issue queue (element 206), so that the fused instruction can be issued together in a single cycle) “the issue queue configured to issue from the full entry of the issue queue ([0033-0035]:  wherein the issue queue is configured to issue the fused instruction from the full entry of the issue queue) “a vector-scalar unit” ([0018]:  wherein a vector-scalar unit is disclosed).  The combination would have a processor like Gschwind that issues and executes fused instructions, to include an issue queue that stores fused instructions in a full entry of the issue queue and issue the fused instructions together as taught in Genden.  One of ordinary skill in the art would be motivated to include a double issue queue for storing fused instructions in a full entry for the benefit of increasing computing system efficiency. (Genden [0053])
	It would have first been obvious to one of ordinary skill in the art to before the effective filing date of the invention to modify the processor of Gschwind to include an issue queue capable of storing fused instructions in a single-issue queue entry, in order to issue fused instruction in a single cycle as taught in Genden.  It would have been obvious to one of ordinary skill in the art because issuing a fused instruction in a single cycle improves processor efficiency by reducing a number of cycles to issue fused instructions (See Genden [0033 and 0053]).  It would have further been obvious to one of ordinary skill in the art because it be the simple substitution of one known element (using a double issue queue that can store a fused instruction in a single entry) for another (generic issue queue that stores fused instructions in one or more entries) (MPEP 2143, Example B).
	It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the execution unit of Gschwind to include a vector scalar unit as the execution unit of Genden.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (an execution unit including a vector scalar unit) for another (a generic execution unit) for the benefit of added flexibility and improved processing by being able to execute vector operations (i.e. parallel operation which would improve processor efficiency) (MPEP 2143, Example B).
	The overall combination of Gschwind and Genden does not teach “the vector scalar unit configured to form operands of the suffix instruction operands formed by the vector scalar unit.” While, Gschwind and Genden discuss a processor, including a vector-scalar unit, that fuses prefix and suffix instructions into fused instructions, issuing and executing the fused instructions including operands based on fields of the prefix and suffix instructions, Gschwind and Genden includes no explicit discussion of using an execution unit to form operands of the fused instructions.
	Ramagopal discusses an execution unit which forms operands of memory operations and sends the operands to a load/store unit in order to use the operand to data from an address in memory (See Fig. 2, Column 7, lines 1-11 and Column 11, lines 40-65:  wherein an execution unit (element 24A) forms operands of memory operations such as load operations, in order to determine an address in which to load data from in memory) The combination would have a processor like Gschwind and Genden, that executes a fused instruction (“lwz-iop”) (which adds a current instruction address to an immediate value, and then further adds that result to an immediate of a suffix instruction in order to use a final result as an address to perform a load operation), using an execution unit to form operands used for the fused instruction and send an operand needed to perform a load operation to a load store unit as taught in Ramagopal. 
	It would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to modify the vector-scalar unit of Gschwind and Genden to form operands for a fused instruction including a load operation, and send the necessary operands to perform the load operation to a load store unit as the execution taught in Ramagopal.  It would have been obvious to one of ordinary skill in the art because using an execution unit to calculate operand addresses needed for instruction execution can be used for the benefit of reducing a number of CPU cycles required to execute instructions because a separate execution unit would be used to generate addresses (i.e. using a separate unit for instructions which require address generation, which can run in parallel with other execution units executing other instructions can provide processing performance benefits (see Fig. 1 and Column 1, lines 11-25 for discussion of superscalar techniques which would implement the parallel processing).

	In regards to claim 20, the overall combination of Gschwind, Genden and Ramagopal teaches “The processor of claim 19” (see rejection of claim 19 above) “wherein the issue queue is configured to issue an opcode of the suffix instruction to the load store unit” (Gschwind [0111, 0240-0241, 0246 and 0269-0273]:  wherein the “lwz” opcode of the next sequential instruction (suffix instruction) is issued to a load store unit because the instruction performs a load to a register and therefore is a memory operation which would be executed by a load store unit) “and to issue a field of the suffix instruction and the field of the prefix instruction to the vector scalar  unit” (Gschwind [0111, 0240-0241, 0246 and 0269-0273]:  wherein in order to execute the “lwz-iop” which is equivalent to the pair of fused addpcis and lwz instructions, the fields of these instructions must be issued for execution to an execution unit in order to perform calculations performed by the instruction.  The fields would include an immediate from the addpcis instruction and an immediate from the lwz instruction (Note:  the overall combination of references teaches the limitation above because Genden/Ramagopal teach issuing a fused instruction to a vector scalar unit)) “wherein the vector scalar unit is configured to form another operand of the operands of the suffix instruction based on the field of the suffix instruction and the field of the prefix instruction, and to send the operands to the load store unit.” (Gschwind [0269-0273]:  wherein the fused addpcis and lwz instructions (lwz-iop r5, pc, 0x12345678<r4>) for another operand based on immediate value (0x5678) of lwz instruction and r4 field of addpcis instruction| Ramagopal:  See Fig. 2, Column 7, lines 1-11 and Column 11, lines 40-65:  wherein an execution unit (element 24A) forms operands of memory operations such as load operations, in order to determine an address in which to load data from in memory (Note:  the overall combination of references teaches the limitation above because Gschwind teaches the fused instruction with fields of the instructions used to form operands and Genden/Ramagopal teach the vector scalar unit forming operands and sending them to a load store unit))

8.	Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind, Genden, Ramagopal and further in view of Kusuda, USPAT. 5,333,288.

	In regards to claim 16, the overall combination of Gschwind, Genden and Ramagopal teaches “The system of claim 10” (see rejection of claim 10 above).
	 The overall combination of Gschwind, Genden and Ramagopal does not teach “wherein the execution unit is further configured to store the current instruction address of the single fused instruction in a register file of the execution unit.” While, Gschwind discusses an execution unit used to execute a single fused instruction using a current instruction address as an operand, Gschwind includes no discussion of an execution unit storing the current instruction address in a register file of the execution unit.
	Kusuda discusses an execution unit storing data in a register file of the execution unit (See Fig. 1 and Column 4, lines 37-60, Column 5, lines 8-11:  wherein execution unit (element 13) stores data in a register file (element 26) of the execution unit) The combination would have a processor like Gschwind with an execution unit that includes a local register file used for storing a current instruction address as taught in Kusuda.
	It would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to modify the processor of Gschwind, which includes an execution unit and a current instruction address, to include a register file in the execution unit as taught in Kusuda.  It would have been obvious to one of ordinary skill in the art because including a register file in an execution unit, which stores the operand data (current instruction address) needed to execute instructions would improve processor efficiency by allowing the execution unit to access data from a local register file (reducing the amount of latency required to access data because the data is closer). 

	Claim 7 is similarly rejected on the same basis as claim 16 above, as claim 7 is the method claim corresponding to the system of claim 16.

	In regards to claim 17, the overall combination of Gschwind, Genden, Ramagopal and Kusuda teaches “The system of claim 16” (see rejection of claim 16 above) “wherein the execution unit is further configured to read the current instruction address in the register file of the execution unit, based on an effective address tag issued by the issue queue.” (Gschwind [0240-0241 and 0269-0273]:  wherein the fused instruction is the “lwz-iop r5, pc, 0x12345678<r4> instruction”.  The instruction includes a “PC” identifier (effective address tag) which would be issued by the issue queue as the issue queue dispatches the instruction to the execution unit.  The execution unit would use the identifier (effective address tag) to read the current instruction address.  Wherein the “PC” identifier is an effective address tag because it is a tag which specifies that an effective program counter address (base register address) is to be used in order to execute the instruction (see Fig. 2 disclosure discussing issue queue dispatching instructions to execution units) (note: the combination of claim 16 has taught storing the current instruction address in a register file of the execution unit therefore the overall combination of references including Kusuda has taught the above limitation))
	
	Claim 8 is similarly rejected on the same basis as claim 17 above, as claim 8 is the method claim corresponding to the system of claim 17.

Examiner Notes
9.	The examiner notes that claims 1-2, 10-12, 14-17 and 19-20 use language such as “instruction fetch unit configured to fetch”, “issue unit to write/receive”, “load store unit configured to execute”, “execution unit configured to form”, “dispatch unit configured to auto-finish/write” and “vector-scalar unit is configured to form” which some may construe as invoking 35 U.S.C 112(f).  However, the limitations do not invoke 112(f) because the limitations fail the 3-prong test, as each of the terms would be understood by persons of ordinary skill in the art to have a sufficiently definite meaning as a name for structure in a processor architecture/pipeline.  (See MPEP 2181 I (A))

Response to Arguments
10.	Applicant’s arguments, see pages 8-9 of the remarks, filed on 11/29/2021, with respect to the previous claim/drawing objections and 35 USC 112(b) rejections have been fully considered and are persuasive.  Therefore, the previous objections and rejections have been withdrawn. 

11.	Applicant's arguments filed on 11/29/2021 have been fully considered but they are not persuasive. Therefore, the previous 35 USC 103 rejections made with regards to independent claims 1, 10 and 19 in view of Gschwind, Genden and Ramagopal have been maintained.
	Furthermore, dependent claims 2-9, 11-18 and 20 are similarly argued for all the same reasons as claims 1, 10 and 19 in which they are dependent upon, and therefore remain rejected for all the same reasons as claim 1, 10 and 19.

12.	Applicant first argues on pages 10-11, of the remarks filed on 11/29/2021, in the substance that:
	“In determining the obviousness of a claimed invention the Office must consider both the invention and the prior art as a whole. (MPEP 2141.02). In determining the differences between the prior art and the claims, the question is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. It is the invention as a whole, and not some part of it, which must be obvious. In addition, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540 (Fed Cir. 1983) cited favorably in MPEP 2141.02(VI). Here the Office fails to consider the invention, and the Gschwind, Genden, and Ramagopal references as a whole. The Office cannot rely upon isolated disclosures in the prior art divorced from the context of that prior art disclosure. "It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art." 
Bausch & Lomb, Inc. v. Barnes-Hind/Hydrocurve, Inc., 796, F.2d. 443, 448 (Fed. Cir. 1996). "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (CCPA 1981).”
	
	It appears that the applicant is arguing that the examiner has failed to consider the invention and the prior art references used in the 103 rejection as a whole.  However, the examiner respectfully disagrees and asserts that the examiner has considered both the claimed invention of the independent claims and the prior art as a whole. 
	
13.	Applicant further argues on pages 11-12, of the remarks filed on 11/29/2021, in the substance that:
	“Referring first to representative independent claim 10, neither Gschwind, Genden, nor Ramagopal, alone or in combination, discloses or teaches the combination of fusing two consecutive instructions as a single fused instruction; sending a current instruction address of the single fused instruction to a first execution unit (e.g., a vector scalar unit (VSU)); issuing a field of the suffix instruction and a field of the prefix instruction to the first execution unit (e.g., VSU); and issuing an opcode of the suffix instruction to a second different execution unit (i.e., a LSU); sending the operands from the first execution unit to the second different execution unit (i.e., the LSU); and executing by the second execution unit (i.e., the LSU) the suffix instruction using the operands formed by the first execution unit (e.g., the VSU). Neither Gschwind, Genden, nor Ramagopal either alone or in combination discloses, teaches, or suggests such a unique combination of fusing instructions and issuing different parts of the fused instruction to two different execution units to execute the two consecutive instructions fused into a single fused instruction.
	For example, Genden at paragraph [0033] cited by the Office refers to "issuing... the fused instruction during a single cycle to an execution unit". There is no discussion, teaching or suggestion in Genden of issuing an opcode of the suffix instruction to an LSU and a field of the suffix instruction to a different execution unit (e.g., a VSU). Genden teaching issuing the fused instruction during a single cycle to an execution unit and accordingly teaches against the invention of independent claim 10 where different aspects of the instructions making up the fused instruction are issued from an Issue Queue to different execution units.”
	
	The examiner respectfully disagrees with the applicant’s assertions because the applicant has not viewed the combination of references of Gschwind and Genden.  For example, the examiner has cited the reference Gschwind in regards to issuing an opcode of the suffix instruction to an LSU and a field of the suffix instruction to a different execution unit.  For example, Gschwhind teaches a processor of Fig. 2, which includes an issue queue (element 222) and a plurality of execution units (elements 230a-n); these processor elements are used to execute a fused lwz-iop instruction which performs the operations of an addpcis (prefix instruction) and a lwz instruction (suffix load instruction) (see Gschwind [0240-0241, 0246 and 069-0273]).  Gschwind only discusses that the processor in Fig.2 is used to execute the instructions of the disclosure, such as the fused lwz-iop instruction cited above.  One of ordinary skill in the art would see paragraph [0111] of Gschwind that states the execution units include various types of units such as floating-point unit, fixed-point and load/store units, and one of ordinary skill would know that a load/store unit would execute memory operations such as an lwz suffix instruction and another arithmetic unit (such as fixed-point or floating point) would execute an add operation (such as addpcis).  Based on the disclosure of Gschwind it appears that two units would be required to execute the fused lwz-iop which performs both an arithmetic and memory operation, as Gschwind does not teach a single execution unit used to execute all instructions, including the fused instructions, of the disclosure.  
	The examiner has cited Genden because Gschwhind does not teach storing of fused instructions in a full issue queue entry (single entry), and therefore it does not discuss issuing the fused instruction from a full entry (single entry). Therefore, Genden is cited to teach issuing of fused instructions from a full issue queue entry, as opposed to issuing fused instructions from multiple entries (for example if fused instructions are stored in sequential issue queue entries; wherein a prefix is stored in a first entry and a suffix is stored in a next entry; furthermore issuing from or storing fused instructions in a single full entry is obvious for various reasons, one of which including saving space in an issue queue by using less entries.  This additionally allows more entries to be allocated quicker in an issue queue).  Therefore, the combination of Gschwind and Genden would teach issuing from a full entry an opcode of a lwz instruction (suffix instruction) to an LSU and sending a field of the lwz to a different execution unit to calculate the memory address based on the prefix instruction (addpcis) (See Gschwind [0246] for discussion of operation of addpcis using operand in field of lwz).
	The applicant is arguing that Genden, alone, does not teach issuing parts of fused instructions to different execution units.  However, the examiner notes that Genden only discloses a single execution unit in its processor architecture of Fig. 2.  Therefore, it is clear that Genden intends to only use one execution unit to execute all instructions.  However, the base reference Gschwind is used to discuss the specific fused instruction being executed in the architecture that includes multiple execution units.  Therefore, the execution of the cited fused instruction must be viewed with regards to the architecture of the base reference Gschwind and not Genden.

14.	Applicant further argues on pages 12-13, of the remarks filed on 11/29/2021, in the substance that:
	“The Office further relies upon Ramagopal as disclosing "an execution unit which forms operands of memory operations and sends the operands to a load/store unit in order to use the operand to data from an address in memory" citing to Figure 2 and Column 7, lines 1-11 and Column 11, lines 40-65. Ramagopal is directed to processor that has pre-cache and post-cache buffers. Ramagopal is not directed to processing fused instructions, writing the fused instruction into a full entry of an issue queue and issuing an opcode of the suffix instruction to an LSU, and a field of the suffix instruction and the field of the prefix instruction to an execution unit different than the LSU. Ramagopal does not even mention a fused instruction, or show or mention an issue queue in Fig. 2 or at Column 7, lines 1-11 or Column 11, lines 40-65. Ramagopal at Column 7, lines 1-11 refers to each instruction decoded into a set of control values for functional units 24, and these control values are dispatched to reservation stations 22 along with operand address information and thus does not discuss, disclose, teach or suggest a current address of a single fused instruction being sent to the execution unit. Rather, Ramagopal at Column 7, Lines1-11 discloses operand address information dispatched to reservation stations 22. Reservation station 22a is disclosed as receiving operand tags and/or data for the instruction from reorder buffer 32 and awaits delivery of any remaining operand data from result buses 38. (Ramagopal at Column 11, lines 40-65).”
	
	The applicant is arguing that Ramagopal does not teach fused instructions, writing the fused instruction into a full entry of an issue queue and issuing an opcode of the suffix instruction to an LSU, and a field of the suffix instruction and the field of the prefix instruction to an execution unit different than the LSU.  The examiner respectfully agrees as the combination of Gschwind and Genden teaches the above argued limitations as discussed in section 13 of the office action above.  For brevity the examiner directs the applicant to section 13 above as to review the discussion of how the combination of Gschwind and Genden teaches the above argued limitations.
	The applicant additionally argues that Ramagopal does not teach “a current address of a single fused instruction being sent to the execution unit”.  However, the examiner cited the reference Gschwind for that limitation.  For example, Gschwind [0240-0241 and 0269-0273] discusses the lwz-iop fused instruction is able to use PC-relative addressing, and in such an embodiment the prefix instruction (addpcis) would add a current instruction address to an immediate field.  Therefore, it is clear if the addpcis is performed it must be executed by an execution unit and therefore the current instruction address used as an operand in this case would be sent to the execution unit. 
	Furthermore, the examiner cites Ramagopal as to explicitly disclose how two execution units, one performing an arithmetic instruction to generate an operand that is used by a load operation to perform a load from memory, are used to execute a load.  The examiner cites this reference because it is clear that Gschwind teaches executing a fused instruction that performs an addpcis operation and a load operation, wherein the load operation uses the result of the add as an address used to access main memory (See Gschwind [0246]).  Gschwind further displays a processor that includes separate arithmetic units and a load store unit (see Gschwind [0111), which would be used to execute the addpcis and load of the fused instruction; however, Gschwind does not explicitly indicate that the arithmetic units form the operands by executing the addpcis and then sending the formed operand to the load store unit.  However, one of ordinary skill in the art would see that the architecture of Gschwind teaches executing a fused instruction comprising an addpcis operation and a load operation using multiple execution units.  It is clear that the load store unit would need to access the result of the add operation in order to perform the load operation.  Therefore, Ramagopal is brought in to teach using a separate arithmetic unit to calculate a memory operand and sending that memory operand to a load store unit so the load store unit can execute the load (Ramagopal:  See Fig. 2, Column 7, lines 1-11 and Column 11, lines 40-65).  It is clear that the explicit teachings of Ramagopal could be applied to Gschwind which includes and uses two separate units to execute a fused lwz-iop (which performs an addpcis and a lwz instruction).  It is obvious because one of ordinary skill in the art would be able to use an arithmetic unit to perform the addpcis and generate a memory address for the load instruction executed by a load store unit.  It would be beneficial because using a separate execution unit to generate addresses can be used to run in parallel with other execution units allowing other processor instructions to execute and increase parallel processing (i.e. instructions are not forced to use a single unit to generate addresses and perform additional operations, causing subsequent instructions to stall while waiting for address generation).

15.	Applicant further argues on page 13, of the remarks filed on 11/29/2021, in the substance that:
	“Ramagopal at Column 11, lines 40-65 discloses that "functional unit 24A includes an execution unit (EXU) 40 and an address generation unit (AGU) 42. Execution unit 40 performs instruction operations (e.g., arithmetic and logic operations) to generate results are forwarded on result bus 38A (one of the result buses 38) to load/store unit 26, reservation stations 22, and reorder buffer 32." Accordingly, Ramagopal at Column 11, lines 40-65 discusses the execution unit 40 performing instruction operations (e.g., arithmetic and logic operations). Nothing in Ramagopal discusses its applicability to fused instructions. Furthermore, Ramagopal does not discuss, teach, or suggest sending a current instruction address of an instruction to an execution unit, or processing whereby an opcode of a suffix instruction is issued by an Issue Queue to an LSU and a field of the suffix instruction and a field of the prefix instruction are issued by the same Issue Queue to an execution unit different than the LSU. 
The Office expands the disclosures in the secondary references of Genden and 
Ramagopal beyond any teachings that one of ordinary skill in the art would derive from such disclosures. The Office relies upon isolated disclosures in the secondary references and expands such disclosures to purported teaching that are not supported by such isolated disclosures. For example, the Office might argue that Ramagopal is not cited for disclosing an Issue Queue, but such an argument would miss the point as the different architecture needs to be considered in determining the applicability of Ramagopal operations to the architecture of Gschwind and any combination of Gschwind and Genden. See In re Ratti, 270 F.2d 810,813 (CCPA 1959) (Obviousness rejection cannot be supported where suggested combination would require substantial reconstruction and redesign of the elements shown in the references). Moreover, even if Gschwind, Genden, and Ramagopal disclose and suggest the teaching recited by the Office, which they do not, neither reference discloses, teaches, or suggests either alone or in combination the level of detail or particulars of the configuration and operation of independent claim 10. It is respectfully submitted that the Office fails to consider independent claim 10 as a whole for all the recitations and particulars expressed by the language of the claim. "Rejections based upon obviousness cannot be sustained by mere conclusionary statements, instead there must be some articulated reasoning based upon rationale underpinnings to support the legal conclusion of obviousness." MPEP 2143.01(VI).”

	The examiner first notes that Ramagopal is not being cited to teach any of the claimed features discussing fused instructions nor issuing portions of fused instructions to different execution units.  The examiner has used the combination of Gschwind and Genden as discussed in section 13 above; and has additionally added in Ramagopal for the limitations as discussed in section 14 above.
	The applicant further states above “The Office expands the disclosures in the secondary references of Genden and Ramagopal beyond any teachings that one of ordinary skill in the art would derive from such disclosures. The Office relies upon isolated disclosures in the secondary references and expands such disclosures to purported teaching that are not supported by such isolated disclosures.”  The examiner respectfully disagrees because the applicant has only pointed out various sections of Genden and Ramagopal as not teaching limitations argued above, however each of the limitations the applicant has argued the examiner has cited the base reference Gschwind for the teaching.  The applicant has not indicated how or why Gschwind does not teach the argued limitations above; nor has the applicant argued how the combination of Gschwind in view of Genden and Ramagopal do not teach the claimed invention.
	The applicant continues to argue that the architecture needs of the different references must be considered when determining applicability of Ramagopal to the architecture of Gschwind.  However, the examiner has considered the applicability as it is clear that Gschwind executes fused instructions including an add operation and a load operation and it includes two separate units to execute those two operations (See Fig. 2 of Gschwind).  However, it merely does not explicitly indicate sending a result of the add operation to a load store unit, to use the result as a memory operand.  The reference Ramapogal explicitly indicates using one execution unit to calculate a memory address and sending said memory address to a load store unit.  Therefore, the operation of Ramapogal is applicable to Gschwind.
	Even assuming, a single unit of Gschwind executes the fused lwz-iop instruction (examiner notes Gschwind does not teach such a single unit), meaning that a single unit would execute an addpcis and use the result as a memory operand to execute the load suffix operation.  It still would be obvious to modify the operation to be performed with two units as taught in Ramapogal as it merely be the simple substitution of one known element (using separate units to execute a lwz-iop fused instruction that uses an addpcis to calculate a memory address used to perform a load operation.  Wherein one unit performs the addpcis and that result is sent to a load store unit to perform the load operation) for another (using a single execution unit to execute a lwz-iop fused instruction that uses an addpcis to calculate a memory address used to perform a load operation) to yield predictable results (executing a fused instruction including an addpcis instruction and a lwz instruction using two separate units) (MPEP 2143, Example B).
	Furthermore, in response to applicant’s argument that rejections based upon obviousness cannot be sustained by mere conclusionary statements, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner notes that the 35 USC 103 rejection above has cited various reasonable rationales to support the legal conclusion of obviousness, and therefore the rejection in view of Gschwind, Genden and Ramagopal does teach the limitations of similar independent claims 1, 10 and 19.

16.	The examiner first notes the applicant argues that the execution unit of claim 10 is a VSU (vector scalar unit) and the examiner suggest the applicant amend claims 1 and 10 to explicitly indicate that as to better claim the invention as disclosed in Fig. 5.  Furthermore, the examiner suggests the applicant amend the claims to include aspects of element 404 in the independent claims as to move prosecution forward as paragraphs [0040 and 0050] discuss the use of the VSU lookup mechanism for retrieving current instruction address to send to the LSU avoids the need to split the instruction into multiple serialized operations.  This idea as a whole would move prosecution forward.
	
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183